Citation Nr: 9913761	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Anna Pat Krupkin, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston


INTRODUCTION


The veteran had active military service from May 1951 to 
March 1952.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1995, by the Buffalo, New York Regional Office (RO), which 
denied service connection for a psychiatric disorder 
including PTSD.  The notice of disagreement with this 
determination was received in August 1995.  The statement of 
the case was issued in December 1995.  The substantive appeal 
was received in April 1996.  A Department of Veterans Affairs 
(VA) compensation examination was conducted in January 1998.  
A supplemental statement of the case was issued in February 
1998.  Following the receipt of additional medical records, 
rating decisions in March and April 1998 confirmed the 
previous denial of the claim for service connection for a 
psychiatric disorder including PTSD.  Supplemental statements 
of the case were issued in March and April 1998, 
respectively.  The appeal was received at the Board in August 
1998.  


REMAND

In February 1953, the Board denied service connection for an 
acquired psychiatric condition (not including PTSD).  
Subsequently, in a decision of October 1990, the Board found 
that new and material evidence had not been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder (not including PTSD).  The veteran then 
petitioned the RO, in December 1993, for service connection 
for PTSD.  He also asked that his claim for service 
connection for a psychiatric disorder be reopened.  The RO 
denied the veteran's claim on a de novo basis specifically 
noting that service connection was not warranted for a 
psychiatric disorder including PTSD.  See VA Form 21-6796, 
Rating Decision, May 30, 1995.  

However, the Board finds that the RO should have considered 
the issues as whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder other than 
PTSD and a separate issue of entitlement to service 
connection for PTSD on a de novo basis as entitlement to 
service conneciton for PTSD has never been the subject of a 
prior final denial.  

Because the veteran has not been informed of the laws and 
regulations used in determining whether he has proffered 
sufficient new and material sufficient to reopen his claim, 
the claim is remanded for that purpose.  

In addition, when considering cases involving the question of 
whether new and material evidence had been submitted to 
reopen a claim, the VA has formerly relied on the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, the U.S. 
Court of Appeals for the Federal Circuit stated that the test 
created by the United States Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the U.S. Court of Appeals for the Federal Circuit in Hodge.  
Therefore the RO when it decides this case should do so under 
the standard in Hodge and 38 C.F.R. § 3.156(a).  Further, if 
it is decided that new and material evidence has been 
submitted then the RO should consider if the claim is well 
grounded and, if so, then the claim should be done on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999).

The veteran essentially contends that he is entitled to 
service connection for PTSD, which developed as a result of 
his hospitalization and placement in the mental ward at 
Valley Forge Army Hospital while on active duty.  The veteran 
maintains that, during his 11 months in the mental ward at 
Valley Forge Army Hospital, he was drugged and manipulated by 
the hospital staff; he indicates that he was abused by the 
other patients in the ward.  The veteran further maintains 
that he has experienced depression, anxiety, pain and 
suffering over the years as a result of his traumatic 
experience in service.  

Service medical records contain a clinical extract of the 
veteran's service.  This shows that while in training a 
Indiantown Gap Military reservation he had a recurrence of 
back pain and was on OPD for 2 months.  On July 25, 1951 he 
was presented before a Medical Board for discharge but it was 
recommend that he be sent for further study.  However, after 
admission to the United States Army Hospital Indiantown Gap 
Military Reservation on August 3. 1951 he was transferred to 
the United States Army Hospital Fort Knox on August 5, 1951 
with a diagnosis of herniation of nucleus pulposus and 
neuralgia of the right sciatic nerve but as there were no 
facilities to treat him further he was discharged to duty on 
August 21, 1951.  He returned to Indiantown Gap Military 
Reservation where after one week of duty he was transferred 
to Valley Forge Army Hospital and admitted to the Orthopedic 
Clinic.  Nurse's notes disclose that he was admitted to 
Ambulatory on September 12, 1951 for back pain and 
transferred to the back clinic on September 21, 1951.  The 
clinical abstract shows that after consultation he was felt 
to have a conversion reaction and was transferred to the open 
psychiatric ward on October 5, 1951.  Nurse's notes show that 
on October 11, 1951 he had proven to be pleasant and 
cooperative.  He went on 15 days leave on October 12 
returning 2 days late on October 29, 1951.  A December 14, 
1951 note shows that he took part in ward activities.  He 
went on leave from December 21, 1951 to January 3, 1952 and 
was discharged home March 3, 1952.

Of record is a statement from Bruce M. Burns, M.D., dated in 
November 1993, indicating that the veteran had been under his 
care since September 1992.  Dr. Burns indicated that the 
veteran reported that, while seeking treatment for his back 
at Valley Forge Army Hospital, he was placed in the 
psychiatric ward for eleven months; he stated that the 
experience was very traumatic as he felt humiliated and 
degraded and he recounted the specific negative experiences 
that he suffered as if they had happened last week, even 
though forty years had passed.  Dr. Burns reported that, 
while he originally diagnosed the veteran as having a long-
term personality disorder together with anxiety and 
depression, he now believed that he actually had a bipolar 
affective disorder (manic-depression); he also felt that the 
veteran suffered from PTSD.  Dr. Burns stated that he felt 
that those illnesses resulted from the veteran's service, and 
particularly from his time in the Army Hospital at Valley 
Forge.  

Following a VA compensation examination in January 1998, the 
examiner reported that the veteran's diagnosis was probably 
bipolar affective disorder.  The examiner added that he was 
unable to elicit any symptoms of PTSD.  

Dr. Anna Krupkin, Ph.D., the veteran's current 
representative, has diagnosed PTSD, chronic, severe.  

The Board believes that in view of the conflicting diagnoses 
the veteran should be examined by a Board of two 
psychiatrists who should review the claims file, especially 
the veteran's in-service records, and determine if he has 
PTSD and, if so, what the stressor(s) is.  The psychiatrists 
should list their medical credentials.  They should 
specifically review the opinions of Anna Krupkin, Ph.D., and 
Dr. Burns.

Further, Dr. Burns should be contacted to submit his medical 
credentials including any medical specialty.  He should be 
asked to state what the basis of finding that the PTSD was 
due to the veteran's service stressor(s), i.e., was it from 
the history provided by the veteran.  

Under the circumstances described above, it will be necessary 
to return this case to the RO to accomplish further 
development.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran since service, 
which are not currently in the claims 
file, and associate them with the claims 
file. 

2.  The RO should request Dr. Burns to 
provide his medical credentials including 
any specialty.  He should be asked to 
state what the basis of finding that the 
PTSD was due to the veteran's service 
experiences, i.e., was it from the 
history provided by the veteran.

3.  The veteran should be examined by a 
Board of two psychiatrists who should 
review the claims file, especially the 
veteran's in-service records, and 
determine if he has PTSD and, if so, what 
the stressor(s) is.  The stressor(s) 
should be specifically listed.  The 
psychiatrists should list their medical 
credentials.  They should specifically 
review the opinions of Anna Krupkin, 
Ph.D., and Dr. Burns.  The entire claims 
folder and a copy of this Remand must be 
made available to the examiners prior to 
the examination.  

4.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis.  The RO should also reevaluate 
whether or not new and material evidence 
to reopen the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder (other than PTSD) 
has been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth in Colvin.  If it is determined 
that new and material evidence has been 
presented, then the RO should also 
consider whether the claim, as reopened, 
is well-grounded.  Elkins.  If it is 
reopened and well-grounded the RO should 
consider the claim on the merits.  

6.  If the determination(s) remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









